EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Donald Ersler on February 15, 2022.
The application has been amended as follows: 

In the Claims
Claims 11-13 have been rewritten as follows:
--	11.  (currently amended)  A cutting apparatus including a die cutter assembly for
cutting a web, said cutting apparatus comprising:
a frame including 
first and second inboard bearing assemblies;
said die cutter assembly, wherein said die cutter assembly includes a die shaft having a sleeve diameter, a first end and a second end, said first end extends from a first end of said sleeve diameter, said second end extends from a second end of said sleeve diameter, said first end of said die shaft is in contact with and rotatably retained by an inner race of a first bearing of said first inboard bearing assembly, said second end of said die shaft is in contact with and rotatably retained by an inner race of a second bearing of said second inboard bearing assembly;
further including a die cutter said die cutter including a cutting blade 
a first actuator and a second actuator [[are]] retained on said top frame surface, a moving end of said first actuator is engaged with said first inboard bearing assembly, a moving end of said second actuator is engaged with said second inboard bearing assembly;
a first outboard bearing assembly mounted to said first side frame surface, said first outboard bearing assembly rotatably retains said first end of said die shaft relative to said first side frame surface;
a second outboard bearing assembly mounted to said second side frame surface, said second outboard bearing assembly rotatably retains said second end of said die shaft relative to said second side frame surface; and
a counter anvil having opposing ends [[is]] rotatably retained in first and second side frame surfaces, wherein outer surfaces of said first and second inboard bearing assemblies do not contact said counter anvil, and wherein a web is locatable between said die cutter counter anvil to cut a plurality of parts from the web.

12.  (currently amended)  A cutting apparatus including a die cutter assembly for cutting a web, said cutting apparatus comprising:
a frame including 
first and second inboard bearing assemblies;
said die cutter assembly, wherein said die cutter assembly includes a die shaft having a sleeve diameter, a first end and a second end, said first end extends from a first end of said sleeve diameter, said second end extends from a second end of said sleeve diameter, said first end of said die shaft is in contact with and rotatably retained by an inner race of a first bearing of said first inboard bearing assembly, said second end of said die shaft is in contact with and rotatably retained by an inner race of a second bearing of said second inboard bearing assembly, a diameter of said first and second ends of said die shaft is less than said sleeve diameter of said die shaft;
said die cutter assembly further including a die cutter said die cutter including a cutting blade 
a first actuator and a second actuator [[are]] retained on said top frame surface, a moving end of said first actuator is engaged with said first inboard bearing assembly, a moving end of said second actuator is engaged with said second inboard bearing assembly;
a first outboard bearing assembly mounted to said first side frame surface, said first outboard bearing assembly rotatably retains said first end of said die shaft relative to said first side frame surface;
a second outboard bearing assembly mounted to said second side frame surface, said second outboard bearing assembly rotatably retains said second end of said die shaft relative to said second side frame surface; and
a counter anvil having opposing ends [[is]] rotatably retained in first and second side frame surfaces, wherein outer surfaces of said first and second inboard bearing assemblies do not contact said counter anvil, and wherein a web is locatable between said die cutter counter anvil to cut a plurality of parts from the web.

13.  (currently amended)  A cutting apparatus including a die cutter assembly for cutting a web, said cutting apparatus comprising:
a frame including 
first and second inboard bearing assemblies;
said die cutter assembly, wherein said die cutter assembly includes a die shaft having a sleeve diameter, a first end and a second end, said first end extends from a first end of said sleeve diameter, said second end extends from a second end of said sleeve diameter, said first end of said die shaft is in contact with and rotatably retained by an inner race of a first bearing of said first inboard bearing assembly, said second end of said die shaft is in contact with and rotatably retained by an inner race of a second bearing of said second inboard bearing assembly, said first inboard bearing housing assembly is located adjacent said first end of said sleeve diameter, said second inboard bearing housing assembly is located adjacent said second end of said sleeve diameter;
said die cutter assembly further including a die cutter said die cutter including a cutting blade 
a first actuator and a second actuator [[are]] retained on said top frame surface, a moving end of said first actuator is engaged with said first inboard bearing assembly, a 
a first outboard bearing assembly mounted to said first side frame surface, said first outboard bearing assembly rotatably retains said first end of said die shaft relative to said first side frame surface;
a second outboard bearing assembly mounted to said second side frame surface, said second outboard bearing assembly rotatably retains said second end of said die shaft relative to said second side frame surface; and
a counter anvil having opposing ends [[is]] rotatably retained in first and second side frame surfaces, wherein outer surfaces of said first and second inboard bearing assemblies do not contact said counter anvil, and wherein a web is locatable between said die cutter counter anvil to cut a plurality of parts from the web.--.

New claims 14-16 have been added as follows:
--	14.  (New)  The cutting apparatus of claim 11, wherein said die cutter includes a die sleeve retained on said sleeve diameter, and said cutting blade is formed on an outside surface of said die sleeve.

15.  (New)  The cutting apparatus of claim 12, wherein said die cutter includes a die sleeve retained on said sleeve diameter, and said cutting blade is formed on an outside surface of said die sleeve.



In the Specification
Paragraph 0006,	lines 3-4, “to effectively” has been deleted.
Paragraph 0024,	line 4, “The inner” has been changed to --Inner--;
line 5, “the outer” has been changed to --outer--.

In the Title
The title has been rewritten as follows:
-- CUTTING APPARATUS FOR MINIMIZING DEFLECTION OF A DIE CUTTER ASSEMBLY 
 
Remarks
The changes to claims 11-13 have been made to move details of the die cutter to dependent claims; to provide structural cooperation for the outboard bearing assemblies with respect to the side frame surfaces; to clarify the relationship between the inboard bearing assemblies and the counter anvil; and to correct informalities.
The changes to the specification have been made to correct informalities.
The title has been changed to better reflect the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 15, 2022